Citation Nr: 1403091	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-40 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for depression.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in March 2011.  A transcript of the hearing is of record.

In August 2011 the Board remanded the claim for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence of record states that the Veteran's psychiatric disability is not related to service.


CONCLUSION OF LAW

The requirements for service connection for a psychiatric disorder, to include major depressive disorder, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in March 2009, prior to issuance of the May 2009 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained service treatment records, and has also obtained post-service disability records from the Social Security Administration (SSA) and treatment records from those VA and non-VA providers identified by the Veteran as having relevant records.  The Veteran has not identified any other treatment records that should be obtained.  

The Board previously determined that additional medical examination was warranted before the appeal could be adjudicated, and remanded the case back to the Originating Agency for that purpose.  The requested examination was performed in September 2011.  The Board has reviewed the examination report and finds the examiner substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the requirements for establishing entitlement to service connection have been met.  Additionally, the Veteran volunteered his medical history in the context of his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran essentially contends on appeal that his depression is due to two events in service: first, he reported witnessing the death of a female soldier who collapsed during physical training (PT) during basic training; and, second, he reported that while he was performing guard duty he discovered the corpse of a soldier who had apparently hanged himself.   

Service treatment records (STRs) show no complaint of or treatment for psychiatric symptoms until the Veteran's separation examination in September 1977, during which he executed a self-reported Report of Medical History in which he endorsed a history of depression or excessive worry.  A subsequent mental status examination determined the Veteran's mood to be slightly depressed but all other clinical references were normal (behavior, alertness, orientation, thought process, thought content and memory); the clinical impression was no significant mental illness, and the Veteran was cleared for discharge.  In the corresponding Report of Medical Examination the Veteran was characterized as a "healthy male" and no psychiatric abnormality was noted.  His PULHES profile at separation was S-1.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The Veteran's DD Form 214 is not of record.  An inquiry by the RO via the Beneficiary Identification and Records Locator Subsystem (BIRLS) produced a response that the Veteran had been discharged Under Honorable Conditions (UHC) as a private (E-1).

The Veteran presented to the VA primary care clinic (PCC) in October 2002 complaining of anxiety and some depression.  The Veteran reported having had episodes of anxiety "through the years" with treatment by medication although without good relief.  He denied any potential exposure to problems for PTSD.  The Veteran reported he worked as a pastor and did quite a bit of counseling, and that he would be inundated by phone calls from parishioners with family problems; he also had exposure to violent crimes through knowing the victims, which caused some associated anxiety.  He also had a history of working in high-stress environment including working as a surgical assistant in large hospitals and trauma centers.  In regard to family history, two of the Veteran's brothers were alcoholics and one brother had an anxiety disorder; his father also had a problem with alcoholism.  The clinical impression was depression and anxiety, and the Veteran was referred to outpatient counseling.

A November 2002 psychosocial assessment by a VA social worker states the Veteran had a 15-year history of working as a medical technician and was currently serving as an unpaid minister to a small congregation.  The Veteran was uncertain as to why he was experiencing increased problems but related uncertainty about his life and vocational goals and the cumulative effects of work-related stress as a counselor.  

During a VA PCC follow-up in February 2003, the Veteran reported some improvement in his anxiety and depression.  He reported he had resumed working as an operating room assistant and that he had set boundaries regarding his accessibility to members of his parish.

The Veteran had a VA initial psychological evaluation in October 2005 in which 
he reported having experienced significant problems with depression over the past five years.  He also reported symptoms consistent with a panic disorder, with physical manifestations.  The Veteran was currently going through a divorce, 
was unemployed and was about to be evicted from his home.  The psychologist performed a mental status examination (MSE) and noted observations in detail.  The psychologist's diagnostic impression was dysthymic disorder, rule out superimposed major depressive disorder (MDD)/panic disorder.  Current stressors were current divorce proceedings and pending homelessness.

In November 2005 a VA psychiatrist noted diagnosis of chest pain disorder with anxious and depressed mood.  Clinical treatment notes during the month indicate the Veteran's divorce had become final and the Veteran had filed for bankruptcy.  The Veteran had also been having significant emotional problems regarding his 
ex-girlfriend, who was now stalking and harassing him.   

The Veteran received inpatient VA treatment for four days in April 2006 for anger and assault on his girlfriend; he endorsed thoughts of homicidal ideation toward her and her drug-using friends, and also endorsed suicidal ideation toward himself.  The discharge diagnosis was anxiety with depression not otherwise specified (NOS) and rule out narcotic analgesic abuse.  Also noted was personality disorder NOS.

The Veteran had a VA initial psychological evaluation in May 2006 in which the psychologist noted the Veteran had developed a dependency on prescription pain medications, which he obtained on the street.  The psychologist diagnosed opiate dependency and depression NOS.

The Veteran presented to the VA mental health clinic (MHC) in August 2006 for individual therapy and medication management.  The Veteran was noted to have a history of angry episodes and assaultive behavior toward his ex-girlfriend; he was also noted to have a history of analgesic abuse, anxiety disorder, and personality disorder.  

Treatment records from University of Pennsylvania Medical Center (UPMC) Mercy show the Veteran was referred for psychiatric symptoms.  He related current stressors primarily at work.  MSE was performed; the diagnosis was depression.

The Veteran returned to the VA MHC in April 2009 after a two-year absence.  He reported a history of depression for many years, with family history of depression in his mother and two brothers.  The Veteran reported symptoms had worsened since he was fired from his job at a private hospital in February 2009; he was being denied unemployment benefits because he had stopped attending substance-abuse therapy.  The clinical impression was dysthymia.

The file contains a VA MHC note dated in May 2009, by a psychiatrist.  The Veteran reported he was applying for SSA disability benefits and complained of a constellation of symptoms (insomnia, anxiety, fatigue, lack of motivation).  The psychiatrist noted the MSE findings in detail.  The current diagnosis was rule out MDD; rule out generalized anxiety disorder (GAD)/panic; and rule out bipolar disorder.

In a July 2009 MHC note the psychiatrist cited above noted impression of depressive disorder; rule out MDD; rule out bipolar; and rule out GAD.  He essentially continued the same clinical impressions in March 2010 and in July 2010, but in November 2010 the impression was simply "mild MDD."

The Veteran had a psychological evaluation in June 2009, performed in response to his claim for SSA disability benefits.  The Veteran was noted to be a minimally reliable historian and to have a family history of depression.  The Veteran reported having served in the Army for several months and having been separated with a general (UHC) discharge because his son had died and he was not recovering (the psychologist stated she was not sure what this meant, and the Veteran was unable to explain).  The Veteran endorsed having been employed for two years as a surgical technician and having been involuntarily terminated due to the lethargy associated with abuse of opioids.  The psychologist performed an MSE and noted observations in detail.  The current diagnosis was anxiety disorder NOS; depressive disorder NOS; rule out obsessive-compulsive disorder; opioid abuse by history; and, rule out paranoid personality disorder.  

The Veteran was eventually granted SSA disability benefits in a Disability Determination and Transmittal dated in June 2009, based on depressive disorder NOS (primary diagnosis) and anxiety disorder NOS (secondary diagnosis).  The Veteran's SSA disability file contains extensive treatment notes, but nothing therein suggests a relationship between his post-service psychiatric symptoms and service.
  
The Veteran testified before the Board in March 2011 that he had no psychiatric symptoms prior to service.  He reported nightmares related to two incidents in service: the death of a pregnant female trainee during a five-mile run at PT, and an incident in which he observed the body of a hanged person.  He also reported a series of altercations with his chain-of-command in service that made life unpleasant, and he reported that frequent moves in the military were stressful to him.  He did not specifically remember having filed the Report of Medical History at separation in which he endorsed a history of depression.  He reported that he began having insomnia approximately three months after discharge from service, and that he was diagnosed at that time with depression.  The Veteran stated that his attending VA physician had told him that his current disorder is related to service.  

A May 2011 VA MHC treatment note, by a psychologist, notes the Veteran grew up in a violent household and has a family history of alcohol use; his mother was treated for depression.  In regard to military service, the Veteran reported having performed tours in the United States, Germany and Korea; he reported having an altercation with his commanding officer regarding the location of his housing, which caused him to be separated with a UHC discharge.  MSE was performed.  The current diagnostic impression was dysthymia by history, panic disorder without agoraphobia and opioid use in remission.  

The Veteran presented to the VA MHC in June 2011 and reported he intended to file a claim for service connection for PTSD because he needed the money.  He reported having been harassed by his sergeant in the Reserves for racial reasons, and alluded to the incident in which he found a corpse hanging.  The psychiatrist's current impression was mild MDD, rule out intermittent explosive disorder, and rule out personality disorder.

The Veteran had a VA examination in September 2011, performed by a psychologist who reviewed the claims file.  The psychologist noted the Veteran's report of having received psychiatric treatment in service and also shortly after service, but noted that the earliest documented psychiatric treatment was in 2002.   The Veteran denied any family history of mental illness, but the examiner noted this was inconsistent with previous examinations of record.  In regard to service, the Veteran reported a history of numerous disciplinary actions, mostly related to being late to formation and being absent without leave (AWOL).  The Veteran stated he felt he was harassed and demeaned in service.  When asked what had led to his UHC discharge, the Veteran stated he was living 50 miles away from his post and refused to move closer; he lodged an official complaint and was thereupon told to choose between receiving a UHC discharge and going to Leavenworth (disciplinary barracks) for his record of multiple AWOLs.  The Veteran also cited the incidents in which a female trainee died during PT and in which he discovered a body hanging from a tree.  The Veteran also described his post-military history in detail.

The examiner performed a MSE and noted observations.  The examiner's diagnosis was recurrent MDD, not related to military service, and opioid dependence in remission. The examiner also diagnosed personality disorder NOS with antisocial features.  

As rationale for his opinion that MDD was not related to service, the examiner stated that there are no military medical records showing treatment or diagnosis of depression during service; the only indication of such symptoms is the Veteran's self-report at the time of separation.  There are no treatment records corroborating any psychiatric treatment prior to 2002, and these records make no reference to symptoms prior to 2000.  Also, the Veteran reported in 2005 that he had been depressed for about 5 years, which is consistent with symptoms beginning in 2000 rather than during service or shortly after discharge from service.  

The examiner stated the Veteran was also diagnosed with personality disorder, but this was related to characterological traits that had been present prior to service and are no way related to service.  

Review of the evidence above shows the Veteran has been variously diagnosed with psychiatric disorders including MDD, dysthymic disorder, panic disorder and anxiety disorder, although his most consistent diagnosis has been depressive disorder/MDD.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  Although he has also been diagnosed with a personality disorder, personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Moreover, PTSD has not been diagnosed.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the most probative evidence is against such a connection.

The Veteran is not shown to have had a diagnosed psychiatric disorder in service.  He reported depressive symptoms at discharge, but was immediately afforded a psychiatric evaluation in which no significant mental illness was found.  Further, on discharge examination the Veteran's psychiatric evaluation was normal and his PULHES profile was S-1, the highest psychiatric rating.

The Veteran testified before the Board that his psychiatric symptoms began within three months after separation from service.  However, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not been diagnosed with a psychosis, the only psychiatric condition listed under 38 C.F.R. § 3.309(a).  Accordingly, the Veteran's account of continuous symptoms since service is not a sufficient basis for granting service connection in the absence of supporting medical opinion.

Moreover, the Board finds at this time that the Veteran's account of experiencing symptoms since service is not credible.  First, the SSA psychologist noted in June 2009 that the Veteran was "a minimally reliable historian."  Second, the Veteran's accounts to medical examiners over time show internal inconsistencies in regard to his family history, the reason he received a UHC discharge from service and his own history of previous and current substance abuse.  Finally, the Veteran's expressed intention to file a claim for PTSD because he needs the money shows interest in secondary gain that further reduces his credibility.  In sum, the Veteran is not shown to be a reliable historian, and his account of symptomatology is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Thus, the question in this case is whether the Veteran's current psychiatric disorder is related to his military service.  On this point, the most probative opinion of record is that of the VA examiner, who determined that the Veteran's disability is not related to service.  The Board finds at this point that the examiner was demonstrably fully informed of the factual bases, and provided a fully-articulated opinion supported by reasoned analysis, and is therefore probative of the issue on review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board notes the Veteran was trained as a medical technician and apparently counseled people in his capacity as a minister.  However, there is no evidence indicating he had formal training in the psychological or psychiatric field such that his opinion as to the etiology of his psychiatric disability constitutes a competent medical opinion.  Regardless, the Board finds the opinion of the VA examiner, a psychologist, to be more probative than the Veteran's assertions.  The psychologist has greater education and training in the mental health field than the Veteran and rendered her opinion following a review of the record.  Conversely, the Veteran has been found by psychologist evaluating him for the SSA to be only a minimally reliable historian, and SSA records noted he had a high school degree with some trade school and community college courses.  Thus, his skill in rendering an opinion as to the etiology of his depression is significantly less than the VA examiner's, and his stated interest in monetary gain further reduces the reliability of any opinion offered.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In light of the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include depression.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as depression, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


